Stark App. No. 2002CA109, 2002-Ohio-6301. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed December 9, 2002:
“Does R.C. 5321.17 apply to commercial leases such that a landlord must give a thirty-day notice to a commercial month-to-month tenant in addition to a three-day notice as provided by R.C. 1923.04.”
F.E. Sweeney and O’Connor, JJ., dissent.
The conflict case is Sterling Healthcare Group, Inc. v. Laughlin (May 28, 1993), Wood App. No. 92-WD-051.